POULIOT, J.
After a jury had brought in a verdict for the plaintiff, the defendant moved for a new trial and that motion is now before the Court.
In February, 1932, the parties entered into an agreement by which the defendant was to manufacture a certain number of marble game machines for the plaintiff. No time for delivery was specified in the original draft.
The plaintiff claimed that the words “as called for” were written in with the approval and consent of the defendant through its representative, Mr. Bond, and that the first machine was to be delivered in three days, the balance of the order to be made at the rate of one or two machines a day.
The defendant denied this claim, saying that it gave no consent to the insertion of the words above quoted in the contract and that the machines were to be delivered within a reasonable time.
For plaintiffs: George J. Sbeeban, Boss & McMabon.
For defendants: McGovern & Slat-tery.
We bacl at tbe trial a clear cut issue for tbe jury to decide and tbe Court cannot say that it erred in finding that tbe plaintiff proved, by a fair preponderance of tbe evidence, both angles of its claim.
Tbe damages awarded are only for tbe amount tbe plaintiff deposited as a first payment under tbe contract and are not contested by tbe defendant in so far as tbe amount is concerned.
Defendant’s motion for a new trial is denied.